In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
          _______________________________

                   06-20-00009-CV
          _______________________________


            EDWIN RAY SEWELL, Appellant

                            V.

   J. MICHAEL BROCK, J. MICHAEL BROCK PLLC,
HOWARD MOWERY, AND MOWERY LAW FIRM, Appellees



         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 14C0986-102




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION

         In this legal malpractice case, Edwin Ray Sewell appeals the dismissal of his suit against

his former attorneys, J. Michael Brock (Brock), J. Michael Brock, PLLC (Brock, PLLC),

Howard Mowery (Mowery), and Mowery Law Firm (collectively Attorneys). On appeal, Sewell

complains that (1) the County Court at Law of Titus County (Titus CCL) erroneously transferred

his suit from Titus County to Bowie County, and (2) the 102nd Judicial District Court of Bowie

County (102nd District Court) erroneously dismissed his suit for want of prosecution. Because

we find that the Titus CCL did not err when it transferred the suit to Bowie County and that the

102nd District Court did not abuse its discretion by dismissing the suit for want of prosecution,

we affirm the 102nd District Court’s judgment.

I.       Transfer of the Suit Was Not Error

         A.     Procedural Background and Evidence Relating to Venue

         On July 1, 2014, Sewell filed his original petition in the Titus CCL in which he asserted

claims    against   Attorneys   for   legal   malpractice,   professional   negligence,   negligent

misrepresentation, and gross negligence. He alleged that (1) he had retained Attorneys to

represent him in a motor vehicle accident that occurred in Titus County on September 8, 2010,

(2) Attorneys had engaged in settlement negotiations with an insurance company, and (3) when

Attorneys failed to file suit prior to the expiration of the statute of limitations, the insurance

company withdrew its settlement offer.

         The petition also alleged that Sewell, Brock, and Mowery resided in Bowie County and

that Brock, PLLC, and Mowery Law Firm did business in Bowie County. It also asserted that

                                                 2
venue was proper in Titus County “under Section 15.002(a)(1) of the Texas Civil Practice and

Remedies Code because all or a substantial part of the events or omissions giving rise to [the]

lawsuit occurred in [Titus] county.”

       On July 24, 2014, Attorneys filed a motion to transfer venue and an affidavit in support

of that motion. In their motion, Attorneys specifically denied that venue in Titus County was

proper because the contract of legal representation was not negotiated or made in Titus County,

no part of the cause of action was based or performed in Titus County, and none of the alleged

acts or omissions giving rise to the cause of action occurred in Titus County. They also pleaded

that all or a substantial part of the cause action occurred in Bowie County, that they resided in

Bowie County, and that their principal office in this state was in Bowie County. In the affidavit,

Mowery asserted that both he and Brock were sole practitioners and that their offices and

residences were in Bowie County; that any agreement for legal representation of Sewell was

negotiated and performed in Bowie County; that all telephonic, in-person, and written

communications between Attorneys and Sewell occurred in Bowie County; that neither Mowery

nor Brock travelled to Titus County for any reason related to their representation of Sewell; that

no communications with any liability insurer for the tortfeasor in the motor vehicle accident

occurred in Titus County; and that no lawsuit in connection with the accident was filed in Titus

County.




                                                3
         On July 31, 2014, the Titus CCL granted the motion 1 and transferred the suit to the

County Court at Law of Bowie County. 2 On August 11, 2014, Sewell filed a motion to set aside

the order transferring venue but did not obtain a ruling from the Titus CCL. Sewell also did not

submit an affidavit in support of venue in Titus County with his motion.

         In September 2014, after the Titus CCL lost its plenary jurisdiction to correct the transfer

order, 3 Sewell filed, in the Titus CCL, his Plaintiff’s Response By Submission to Plaintiff’s

Motion to Set Aside Order Transferring Venue and the affidavits of David F. Freudiger, one of

Sewell’s attorneys, and of Sewell. 4 As relevant to the arguments in this appeal, Freudiger

claimed that all or a substantial part of the events giving rise to Sewell’s malpractice claims

occurred in Titus County, that Sewell’s underlying personal injury accident occurred in Titus

County, and that Sewell had to seek medical treatment from the accident from Titus Regional

Medical Center and other Titus County medical providers. Sewell’s affidavit (1) averred that he

was involved in a motor vehicle accident in Titus County and that he was transported to Titus

County Regional Hospital where he was treated for injuries and (2) attached the accident report.

         The only other evidence in the record relating to venue was the Contingent Fee

Agreement (Agreement) executed by Sewell, which was Exhibit 2 to Attorneys’ motion for

On appeal, Sewell does not complain about not receiving the notice required by Rule 87 of the hearing on the
1

motion to transfer. See TEX. R. CIV. P. 87(1).

The case was later transferred to the 102nd District Court by the presiding judge of the First Administrative Judicial
2

Region.
3
 See In re Gibbs, No. 06-15-00002-CV, 2015 WL 400468, at *1 (Tex. App.—Texarkana Jan. 30, 2015, orig.
proceeding) (mem. op.) (plenary jurisdiction to correct a transfer order expires after thirty days) (citing In re Sw.
Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (per curiam) (orig. proceeding)).
4
 This motion and the accompanying affidavits were not filed in the 102nd District Court until May 27, 2020, over
three months after the notice of appeal was filed in this Court.
                                                          4
summary judgment filed in the 102nd District Court.                  The Agreement recites that Sewell

retain[ed] the Mowery Law Firm and the Michael J. Brock Law Firm to prosecute Sewell’s claim

for personal injuries and damages sustained in a motor vehicle accident on October 8, 2010. 5

The Agreement also recited that it was “performable in BOWIE County, Texas.”

        B.       Applicable Law and Standard of Review

        “[A] plaintiff has the first opportunity to fix venue in a proper county by filing suit in that

county.” In re Harding, 563 S.W.3d 366, 370 (Tex. App.—Texarkana 2018, orig. proceeding)

(citing In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999) (orig. proceeding)). When, as

here, the defendant properly “objects to the plaintiff’s choice of venue through a motion to

transfer, the plaintiff has the burden to present prima facie proof by affidavit that venue is

maintainable in the county where the suit has been filed.” Id. (citing TEX. R. CIV. P. 87(3); In re

Mo. Pac. R.R. Co., 998 S.W.2d 212, 216 (Tex. 1999) (orig. proceeding)). “A plaintiff satisfies

this burden ‘when the venue facts are properly pleaded and an affidavit, and any duly proved

attachments to the affidavit, are filed fully and specifically setting forth the facts supporting such

pleading.’” Id. (quoting TEX. R. CIV. P. 87(3)(a)). “If the plaintiff fails to establish proper

venue, the trial court must transfer venue to the county specified in the defendant’s motion to

transfer, provided that the defendant has requested transfer to another county of proper venue.”
Id. (quoting Masonite Corp., 997 S.W.2d at 197). “On this issue, the defendant has the burden of

proof.” Id. (citing Masonite Corp., 997 S.W.2d at 197).




After Attorneys filed a motion for summary judgment, Sewell amended his petition to recite that October 10, 2010,
5

was the date of the motor vehicle accident.
                                                       5
        In an appeal challenging the trial court’s ruling on a motion to transfer venue, we “review

. . . the entire record to determine whether venue was proper in the ultimate county of suit.” Ruiz

v. Conoco, Inc., 868 S.W.2d 752, 758 (Tex. 1993); see TEX. CIV. PRAC. & REM. CODE ANN.

§ 15.064(b). If there is probative evidence to support the trial court’s ruling, we will defer to its

decision, even if the preponderance of the evidence is to the contrary. Ruiz, 868 S.W.2d at 758.

If there is no such evidence, we must reverse the judgment and remand the case to the trial court.
Id. We review “the record in the light most favorable to the trial court’s ruling,” but “[w]e do

not defer . . . to the trial court’s application of the law.” Id.

        C.       Analysis

        In Sewell’s first issue, he contends that the Titus CCL erred in transferring the suit

because venue was proper in Titus County. In his original petition, Sewell alleged that venue

was proper in Titus County under Section 15.002(a)(1) of the Texas Civil Practice and Remedies

Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 15.002(a)(1) (providing for venue “in the

county in which all or a substantial part of the events or omissions giving rise to the claim

occurred”). Even so, after Attorneys challenged venue 6 in Titus County through a motion to

transfer venue, Sewell did not file any affidavits or duly proved attachments supporting any

venue facts pleaded in his original petition at any time while the Titus CCL retained plenary

jurisdiction. Since Attorneys pleaded that venue in Bowie County was proper because all or a

substantial part of the cause action occurred in Bowie County, the individual Attorneys resided

in Bowie County, and the principal offices of their firms in this state were in Bowie County, and

6
 Sewell does not assert that Attorneys did not properly challenge venue in Titus County or that they did not carry
their burden to show that venue in Bowie County was proper.
                                                        6
supported those pleadings with an affidavit, the Attorneys carried their burden to establish that

venue was proper in Bowie County. See TEX. CIV. PRAC. & REM. CODE ANN. § 15.002(a)(2), (3)

(providing for venue “in the county of defendant’s residence at the time the cause of action

accrued if defendant is a natural person” and “in the county of the defendant’s principal office in

this state, if the defendant is not a natural person”). The Titus CCL therefore was required to

transfer the case to Bowie County. See In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999)

(orig. proceeding); Harding, 563 S.W.3d at 370.

         That said, we must review the entire record in the case, including any evidence that may

have been introduced after the suit was transferred to Bowie County, to determine whether venue

was proper in Bowie County, the ultimate county of suit. See Ruiz, 868 S.W.2d at 758. This

requires us first to determine whether any evidence showed that venue was proper in Titus

County, because, if the plaintiff has submitted probative evidence that shows venue is proper in

the county in which suit was filed, “no other county can be a proper venue in that case.” Wilson

v. Tex. Parks & Wildlife Dep’t, 886 S.W.2d 259, 261 (Tex. 1994).

         In his brief, Sewell asserts that venue was proper in Titus County based on Section

15.002(a)(1) because all or a substantial part of the events giving rise to the cause of action

occurred in Titus County. He points to two factual allegations in his original petition that he

argues support venue under this section: (1) the motor vehicle accident occurred in Titus County

and (2) he had to seek medical treatment in Titus County as a result of the accident. 7


7
 Sewell’s original petition does not specifically allege that he had to seek medical treatment in Titus County because
of the accident. Yet, in alleging the damages he would have been able to recover in the claim related to the accident,
the original petition states that he incurred expenses “for the necessary care and treatment of the injuries resulting
                                                          7
         The cause of action asserted against Attorneys was for legal malpractice, which in Texas

is based on negligence. See Cosgrove v. Grimes, 774 S.W.2d 662, 664 (Tex. 1989) (op. on

reh’g). “Generally, to recover on a claim of legal malpractice, a plaintiff must prove: (1) the

attorney owed the plaintiff a duty; (2) the attorney breached that duty; (3) the breach proximately

caused the plaintiff's injuries; and (4) damages occurred.” Peeler v. Hughes & Luce, 909 S.W.2d
494, 496 (Tex. 1995). To show venue was proper under Section 15.002(1)(a), Sewell was

required to allege a substantial act or omission by Attorneys that breached their duty to him and

that occurred in Titus County. See Foreman v. Rowe, 511 S.W.2d 544, 545 (Tex. App.—Austin

1974, no writ) (decision under prior statute).

         In Foreman, Rowe sued for legal malpractice against Foreman, his former attorney, in

Bell County. Rowe had hired Foreman to prosecute a personal injury suit arising out of an

incident in Bell County in which Rowe had sustained gunshot wounds. Foreman instituted the

personal injury suit in Bell County, but then allowed it to be dismissed for lack of prosecution.
Id. The evidence at the plea of privilege hearing showed that Foreman had mailed the petition to

Bell County, that he had not made an appearance in the case in Bell County, and that all

consultations about the case had taken place in Harris County where Foreman resided. No




from the accident complained of . . . and such charges are reasonable and were usual and customary charges for such
services in Titus County, Texas.”
           Sewell also directs us to the two affidavits filed as attachments to his Plaintiff’s Response by Submission to
Plaintiff’s Motion to Set Aside Order Transferring Venue. However, those affidavits were filed in the Titus CCL
after it lost plenary jurisdiction and were not filed in the 102nd District Court until three months after Sewell filed
his notice of appeal, long after that court lost plenary jurisdiction of the case. So, these affidavits were not before
either court while they had jurisdiction of the case and, therefore, cannot be considered evidence in the record of this
case.
                                                           8
evidence showed that Foreman had been in Bell County at any time in connection with the suit

or that he had performed any act in Bell County related to the suit. Id.

        In reversing the trial court’s denial of Foreman’s plea of privilege, the Austin Court of

Appeals explained,

        If Foreman negligently failed to act, in an effort to prevent dismissal of the suit, or
        thereafter failed to act in an effort to reinstate the cause, his omissions, if there
        were any, occurred in Harris County.

                ....

              In the hearing on the plea of privilege, Rowe had the burden to show that
        some act or omission of negligence occurred in Bell County which was a
        proximate cause of the damages he claims.
Id. at 546. Thus, it is where the negligent acts or omissions by an attorney occurred, not where

the incidents leading to the cause of action that the attorney was hired to prosecute occurred, that

is relevant to determining in what county venue is proper under Section 15.002(a)(1).

        Here, the evidence showed that all communications between Attorneys and Sewell

occurred in Bowie County, that the Agreement was negotiated and entered in Bowie County, and

that all settlement negotiations occurred in Bowie County. No evidence showed that Attorneys

performed any action in Titus County in relation to the underlying claim. This record shows that

if Attorneys committed any negligent act or omission, such as by failing to settle the claim or by

failing to file suit prior to the expiration of the statute of limitations, the negligent act or omission

occurred in Bowie County, not Titus County. Venue, therefore, was not proper in Titus County

under Section 15.002(a)(1).




                                                   9
       Sewell also argues that, since in a legal malpractice action he is required to show how

much he would have recovered in damages in the underlying claim, the damages he incurred in

Titus County as a result of the underlying accident are relevant to whether venue was proper

there. We agree that, at any trial of a legal malpractice cause of action, to establish his damages

the plaintiff must establish that the true value of the underlying claim was greater than what he

received as a result of his attorney’s negligent representation. See Elizondo v. Krist, 415 S.W.3d
259, 263 (Tex. 2013). The damages Sewell incurred in the underlying claim were relevant to

establishing the amount of the damages, if any, that he suffered because of Attorneys’ alleged

negligence. That said, any damages incurred by Sewell in the underlying accident were not

caused by the negligence of Attorneys. Any damages caused by the negligence of Attorneys

would be the difference between those damages and what Sewell received because of Attorneys’

alleged negligence.

       Consequently, assuming damages are a relevant consideration, only those caused by any

negligence of Attorneys would be relevant in determining the proper county of venue. Here, the

evidence showed that all of Attorneys’ actions in relation to the underlying claim occurred in

Bowie County and that Sewell was a resident of Bowie County. Thus, under this record, any

damages caused by the negligent acts and omissions of Attorneys, if any, would have been

incurred by Sewell in Bowie County.

       Sewell also asserts that the Titus CCL erred in transferring venue because Sewell

requested that the suit remain in Titus County for the convenience of witnesses and in the interest

of justice under Section 15.002(b) of the Texas Civil Practice & Remedies Code. See TEX. CIV.

                                                10
PRAC. & REM. CODE ANN. § 15.002(b). But the record shows that Sewell only made this request

in his Plaintiff’s Response By Submission to Plaintiff’s Motion to Set Aside Order Transferring

Venue, which was not filed in the Titus CCL until after that court had lost plenary jurisdiction of

the case. To preserve an error for appellate review, the record must show, among other things,

that “the complaint was made to the trial court by a timely request, objection, or motion.” TEX.

R. APP. P. 33.1(a)(1). Because Sewell’s request was not made until after the Titus CCL had lost

jurisdiction, his request was untimely. As a result, he has not preserved this complaint for our

review.

          The record shows that venue was not proper in Titus County and that probative evidence

supports the trial court’s determination that venue was proper in Bowie County under Section

15.002(a), subsections (1), (2), and (3), of the Texas Civil Practice and Remedies Code. We,

therefore, find that the Titus CCL did not err in transferring the case to Bowie County. For these

reasons, we overrule Sewell’s first issue.

II.       The 102nd District Court’s Dismissal Was Not an Abuse of Discretion

          A.     Applicable Law and Standard of Review

          In his second issue, Sewell complains that the 102nd District Court abused its discretion

by dismissing his suit for want of prosecution. “We review a dismissal for want of prosecution

under a clear abuse of discretion standard; the central issue is whether the plaintiffs exercised

reasonable diligence.” MacGregor v. Rich, 941 S.W.3d 74, 75 (Tex. 1997) (per curiam) (citing

Veterans’ Land Bd. v. Williams, 543 S.W.2d 89, 90 (Tex. 1976) (per curiam)). “A trial court

abuses its discretion if it acts without reference to any guiding rules and principles or reaches a

                                                 11
decision so arbitrary and unreasonable as to amount to a clear and prejudicial error of law.”

Franklin v. Benton-Elam, No. 06-13-00126-CV, 2014 WL 1722165, at *7 (Tex. App.—

Texarkana Apr. 30, 2014, no pet.) (mem. op.) (citing Downer v. Aquamarine Operators, Inc.,

701 S.W.2d 238, 241–42 (Tex. 1985)).

       “A plaintiff has a duty to ‘prosecut[e] the suit to a conclusion with reasonable diligence,’

failing which a trial court may dismiss for want of prosecution.” In re Levetz, No. 06-19-00086-

CV, 2019 WL 5444158, at *2 (Tex. App.—Texarkana Oct. 24, 2019, orig. proceeding) (mem.

op.) (quoting In re Conner, 458 S.W.3d 532, 534 (Tex. 2015) (per curiam) (orig. proceeding)

(quoting Callahan v. Staples, 161 S.W.2d 489, 491 (Tex. Comm’n App. 1942))). “A trial court

may dismiss a suit for want of prosecution either under its inherent power or pursuant to Rule

165a of the Texas Rules of Civil Procedure.” Id. (quoting In re Crawford, 560 S.W.3d 357, 364

(Tex. App.—Texarkana 2018, orig. proceeding) (citing Conner, 458 S.W.3d at 534)). “Under

Rule 165a(2) of the Texas Rules of Civil Procedure, dismissal is proper when a case is ‘not

disposed of within the time standards promulgated by the Supreme Court’ under the

Administrative Rules.” Id. (quoting Crawford, 560 S.W.3d at 364 (quoting Conner, 458 S.W.3d

at 534) (quoting TEX. R. CIV. P. 165a(2))).

       “Trial courts are generally granted considerable discretion when it comes to managing

their dockets. Such discretion, however, is not absolute.” Id. (quoting Crawford, 560 S.W.3d at

364 (quoting Conner, 458 S.W.3d at 534)).            “Rule 6.1 of the Texas Rules of Judicial

Administration directs that district and statutory county court judges ‘should, so far as reasonably

possible, ensure that all [civil cases other than family law] cases are brought to trial or final

                                                12
disposition’ within eighteen months from an appearance date in jury cases and twelve months

from an appearance date in nonjury cases.” 8 Id. (quoting Crawford, 560 S.W.3d at 365 (quoting

TEX. R. JUD. ADMIN. 6.1.)). “[D]ismissal for want of prosecution may be obtained by motion of

the trial court or on motion of any party to the suit.” Id. (quoting In re Bordelon, 578 S.W.3d
197, 201 (Tex. App.—Tyler 2019, orig. proceeding) (quoting Dueitt v. Arrowhead Lakes Prop.

Owners, Inc., 180 S.W.3d 733, 738 (Tex. App.—Waco 2005, pet. denied))).

           B.       Procedural Background

           The record shows that this case was initially transferred to the County Court at Law of

Bowie County on July 31, 2014. Other than pleadings related to the transfer of venue, the next

activity in the record was Attorney’s motion for summary judgment, supporting affidavits, brief

in support of the motion for summary judgment, motion for a protective order, and Defendants’

First Amended Answer and Special Exceptions, all filed by Attorneys on April 15, 2015. In

response, Sewell filed Plaintiff’s First Amended Original Petition on April 29, 2015. Soon after,

Attorneys filed their Defendants’ Answer and Special Exceptions to First Amended Original

Petition on May 26, 2015.

           Almost two years later, Sewell filed a motion to retain the case on the docket on April 20,

2017, which the trial court granted one week later. The judge of the County Court at Law of

Bowie County then recused himself on May 2, 2017, and the case was transferred to the 102nd

District Court and a visiting judge was appointed on May 8, 2017, by the presiding judge of the

First Administrative Judicial Region.


8
    The record shows that no jury demand was filed by any party.
                                                          13
           After over two more years of inactivity, the 102nd District Court sent a Notice of

Dismissal for Want of Prosecution to the parties on July 26, 2019, set a dismissal hearing, and

warned the parties that the case would be dismissed “unless an attorney . . . appear[ed] in person

and show[ed] good cause for maintaining the case on the docket.” In response, Sewell filed

Plaintiff’s Motion for Summary Judgment on Deemed Admissions 9 and gave notice of a hearing

on October 28, 2019. He then filed a motion to retain the case on the docket and cited his motion

for summary judgment and its hearing as the reasons for retention. On October 10, 2019, Sewell

filed a Notice of Hearing on Defendants’ Motion for Protective Order, set for November 1, 2019.

On October 25, 2019, Sewell filed responses to Attorneys’ motion for summary judgment and

motion for a protective order.

           On November 1, 2019, the 102nd District Court held a hearing on the motion to retain,

both motions for summary judgment, and the motion for a protective order. At the hearing,

Sewell blamed his lack of prosecution on transferring the case to Bowie County, the recusal of

the judge of the County Court at Law of Bowie County, the Attorneys’ refusal to answer his

requests for admissions, and the Attorneys’ filing a motion for summary judgment.

           C.       Analysis

           “[T]o avoid dismissal for want of prosecution under the trial court’s inherent authority,

[Sewell was] required to demonstrate to the trial court that [he] had exercised reasonable

diligence in prosecuting [his] suit.” Dobroslavic v. Bexar Appraisal Dist., 397 S.W.3d 725, 729

(Tex. App.—San Antonio 2012, pet. denied) (citing McCray v. Keith, No. 09-11-00398-CV,


9
    The requests for admissions on which the motion was based were served on March 18, 2015.
                                                         14
2012 WL 983172, at *2 (Tex. App.—Beaumont Mar. 22, 2012, no pet.) (mem. op.) (citing

MacGregor v. Rich, 941 S.W.2d 74, 75–76 (Tex. 1997) (per curiam))). In considering whether

reasonable diligence has been shown, “trial courts consider the entire history of the case,

including whether the plaintiff requested a trial setting, the amount of activity in the case, the

passage of time, and the plaintiff's excuses for the delay.” Id. (citing Scoville v. Shaffer, 9
S.W.3d 201, 204 (Tex. App.—San Antonio 1999, no pet.)). “No single factor is dispositive.” Id.

(citing Scoville, 9 S.W.3d at 204).

       “Under both Rule 165a and the trial court’s inherent power, a conclusive presumption of

abandonment of a plaintiff’s suit is raised when there is a delay in prosecuting the suit of an

unreasonable duration, unless sufficiently explained.” In re Crawford, 560 S.W.3d 357, 364

(Tex. App.—Texarkana 2008, orig. proceeding) (citing Conner, 458 S.W.3d at 534).

“Consequently, the party opposing the dismissal has the burden to produce evidence at the

hearing showing good cause for its delay in prosecuting the case.” Id. (citing Historic Lufkin

Manor, LLC v. Great Cent. Mortg. Acceptance Co., No. 12-12-00105-CV, 2013 WL 3270884, at

*1 (Tex. App.—Tyler June 25, 2013, no pet.) (mem. op.) (citing Tex. Mut. Ins. Co. v. Olivas, 323
S.W.3d 266, 274 (Tex. App.—El Paso 2010, no pet.))). “Absent any reasonable explanation for

the delay, the trial court clearly abuse[s] its discretion by disregarding the conclusive

presumption of abandonment.” Id. (quoting Conner, 458 S.W.3d at 535).

       Here, no jury demand appears in the record. In August 2019, this case had been pending

for more than five years, well beyond the one-year timeline set out for non-jury cases in Rule 6.1

of the Texas Rules of Judicial Administration. The unreasonable delay in the prosecution of this

                                               15
suit raised a conclusive presumption of abandonment by Sewell. Id. Although he had the burden

to produce evidence showing reasonable diligence in prosecuting the case and good cause for the

delay, Sewell only pointed to events in the case that had occurred over two years before, with no

explanation for the over two years of inactivity after the suit was transferred to the 102nd District

Court. He also failed to explain how these events prevented him from conducting any discovery,

other than sending requests for admissions, why he delayed for over four years to request a

hearing on the Attorneys’ motion for protective order, or why he delayed for over two years to

file a motion for summary judgment based on the unanswered requests for admissions. Further,

Sewell gave no indication that the suit was ready for trial or that any significant progress had

been made in preparing the suit for trial.

       On this record, we find that neither reasonable diligence in prosecuting the suit, nor good

cause for the unreasonable delay in prosecuting it, was shown. As a result, the conclusive

presumption of abandonment applied, and the 102nd District Court was justified in dismissing

the suit under either Rule 165a or its inherent authority. See In re Connor, 458 S.W.3d 532, 534

(Tex. 2015) (per curiam) (orig. proceeding); Dobroslavic, 397 S.W.3d at 729. We, therefore,

find that the 102nd District Court did not abuse its discretion in dismissing the suit for want of

prosecution. We overrule Sewell’s second issue.




                                                 16
III.   Conclusion

       For the reasons stated, we affirm the 102nd District Court’s judgment.




                                                   Scott E. Stevens
                                                   Justice
Date Submitted:      July 3, 2020
Date Decided:        September 2, 2020




                                              17